     Case 2:19-cv-06182-DSF-PLA Document 122-7 Filed 04/07/21 Page 1 of 3 Page ID
                                      #:7212



 1   MICHAEL FEUER, City Attorney
 2   KATHLEEN A. KENEALY, Chief Deputy City Attorney
 3   SCOTT MARCUS, Chief, Civil Litigation Branch
     GABRIEL DERMER, Assistant City Attorney (SBN 229424)
 4   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 5   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
     200 N. Main Street, City Hall East, Room 675
 6   Los Angeles, CA 90012
     Telephone (213) 978-7569
 7   Facsimile (213) 978-7011
     Felix.Lebron@lacity.org
 8   Patricia.Ursea@lacity.org
 9   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13   JANET GARCIA, et al.                       Case No.: 2:19-cv-6182-DSF-PLA
14                                              [Assigned to Judge Dale S. Fischer]
                     Plaintiffs,
15        v.                                    DISCOVERY MATTER
16
     CITY OF LOS ANGELES,                       DECLARATION OF THERESA
17                                              CARTER ISO CITY’S OPPOSITION
18                   Defendant.                 TO PLAINTIFFS’ MOTIONS TO
                                                COMPEL DISCOVERY
19
20                                              Date: April 28, 2021
                                                Time: 10:00 a.m.
21
                                                Crtm: 780
22
23                                              Complaint Filed: July 18, 2019
                                                Discovery Cut-Off: July 26, 2021
24                                              Pretrial Conference: Feb. 14, 2022
25                                              Trial Date: March 15, 2022
26
27
28

                           DECLARATION OF THERESA CARTER
     Case 2:19-cv-06182-DSF-PLA Document 122-7 Filed 04/07/21 Page 2 of 3 Page ID
                                      #:7213




 1                         DECLARATION OF THERESA CARTER
 2                I, THERESA CARTER, hereby declare:
 3         1.     I currently work for City of Los Angeles, Los Angeles Police Department
 4   (LAPD), as a Police Administrator I, and am the Commanding Officer for the Records &
 5   Identification Division and Custodian of Records for the Department. I have personal
 6   knowledge of the facts contained herein, and if called to testify I could and would do so
 7   competently.
 8         2.     LAPD officers generate Release From Custody Records on two occasions.
 9   First, when a person is arrested and they are immediately released from custody in the
10   field. Second, when a person is arrested and they are released after the booking process.
11   As explained below, the LAPD stores Release from Custody Forms (RFCs) for persons
12   arrested for violations of Los Angeles Municipal Code section 56.11.
13         3.     I understand that the City received a request which calls for the production
14   of RFCs related to Los Angeles Municipal Code 56.11 for the time period of April 1,
15   2016 through the present, which for this purpose I am using a date of March 20, 2021.
16         4.     LAPD stores the original RFCs in hard copies and maintains a database
17   called the Consolidated Crime Analysis Database (CCAD) that contains the digital
18   format of this information. For the relevant time period, LAPD has approximately
19   120,622 RFCs that would need to be located and hand searched to identify the
20   approximately 3,808 RFCs related to LAMC 56.11.
21         5.     Assuming it would take a Senior Administrative Clerk approximately 1
22   minute to hand search each of the 120,622 RFCs and cross reference them against the list
23   of 3,808 RFCs relating to LAMC 56.11, with an additional 3 minutes to separate and
24   copy each RFC, that would take 132,046 minutes, and an additional 4,800 minutes (80
25   hours) to locate, receive, and return boxes from storage, for a total of 136,846 minutes (or
26   approximately 95 days). This translates into some 285 days of staff working an 8 hour
27   shift to hand search 120,622 RFCs to locate and copy the requested 3,808 RFCs relating
28   to LAMC 56.11. Due to staff shortages and backlogs, the search would have to be done
                                                 1
                                   DECLARATION OF THERESA CARTER
     Case 2:19-cv-06182-DSF-PLA Document 122-7 Filed 04/07/21 Page 3 of 3 Page ID
                                      #:7214




1    on a cash overtime basis at 1.5% by an LAPD employee. The approximate cost of this,
 2   for one Senior Administrative Clerk, is $117,550 (2,280.77 hours* $34.36 per hour*
 3   1.5%).
4
 5         I declare under penalty of perjury under the laws of the State of California and the
 6 United States that the foregoing is true and correct and that this Declaration was executed
 7   on March 10, 2021, at Los Angeles, California.
 8
 9
10                                                           THERESA CARTER
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                  DECLARATION OF THERESA CARTER
